Title: To George Washington from Colonel John Durkee, 14 November 1778
From: Durkee, John
To: Washington, George


  
    Sir
    Danbury [Conn.] Novembr 14th 1778
  
I have for some time past been overseeing the repairing of highways between this and Hartford by order of Genll Gates.
I was last evening at Norwalk but gain’d no inteligence of the Enemy more than what is Containd in Majr Grays letter which waits on your Excellency with this.
I am at this place for the recovery of my wounds which are mostly heald, but have no use of my right hand—I am your Excellcys most Obedient Humbl. Servt

  John Durkee

